--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

Execution Version

AMENDMENT TO FACILITY AGREEMENT

EXECUTED by the parties hereto as of the 28th day of October, 2016.

AMONG: KLONDEX MINES LTD., as Borrower       (the Borrower)     AND: KLONDEX
CANADA LTD., 0985472 B.C. LTD, KLONDEX HOLDINGS (USA) INC., KLONDEX MIDAS
HOLDINGS LIMITED, KLONDEX MIDAS OPERATIONS INC. and KLONDEX GOLD & SILVER MINING
COMPANY, as Guarantors     (collectively, the Guarantors and together with the
Borrower, the Obligors, and each a Obligor)     AND: INVESTEC BANK PLC, as
Lender and Hedge Counterparty       (the Lender)     AND: INVESTEC BANK PLC, as
Security Agent       (the Security Agent)

WHEREAS the Obligors, the Lender and the Security Agent signatory thereto have
entered into a Facility Agreement dated as of March 23, 2016 (including all
annexes, exhibits and schedules thereto, the Facility Agreement);

AND WHEREAS the parties wish to increase the amount of the secured revolving
facility and amend certain provisions of the Facility Agreement, as set out
below (hereinafter this Amendment);

AND WHEREAS pursuant to the Facility Agreement and the Finance Documents (as
defined in the Facility Agreement), the Guarantors have guaranteed the payment
and performance of all debts, liabilities and other obligations of the Borrower
to the Lender;

AND WHEREAS as a condition to the Lender entering into this Amendment with the
Borrower, the Guarantors have agreed to, inter alia, acknowledge and confirm the
continuing nature of their guaranteed obligations under the Facility Agreement.

NOW THEREFORE for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties hereby agree as follows:

Article 1 – INTERPRETATION

1.1

All capitalized terms used herein and not otherwise defined herein shall have
the meanings ascribed to such terms in the Facility Agreement (subject to any
amendments to such terms herein).

    1.2

This Amendment constitutes a Finance Document under the Facility Agreement.

1

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

Article 2 – AMENDMENTS

2.1

As of the Amendment Effective Date (as defined below), the Facility Agreement is
hereby amended as follows:


  (a)

Section 1.1, the definition of “Commitment” is deleted in its entirety and
replaced with the following:

       

“Commitment means US$35,000,000, or as amended in accordance with clause 2.2
(Amendment to Commitment) and to the extent not cancelled, reduced or
transferred under this Agreement.”

        (b)

Section 21.11(b)(vi) is deleted in its entirety and replaced with the following:

“arising under:

  (A)

any unsecured debt (excluding any marked-to-market trading exposures) not
exceeding U.S.$[****];

        (B)

any debt consisting of marked-to-market trading exposures in accordance with the
terms and conditions specified in Section 21.38(b);”.


  (c)

Section 21.38(b)(i) is deleted in its entirety and replaced with the following:

“pursuant to a Counterparty Hedging Agreement, provided that at no time shall
the aggregate of all outstanding Loans and marked-to-market trading exposures of
the Obligors owed to the Finance Parties under this Agreement and the
Counterparty Hedging Agreement exceed $[****];”

2.2

As of the Amendment Effective Date, each of the following is hereby deleted in
their entirety and replaced with the corresponding numbered Schedules attached
hereto as Exhibit A:


  (a)

Schedule 2 Requests;

        (b)

Schedule 3 Form of Transfer Certificate;

        (c)

Schedule 4 Form of Assignment Agreement;

        (d)

Schedule 5 Form of Amendment Confirmation; and

        (e)

Schedule 6 Form of Compliance Certificate.

Article 3 – ACKNOWLEDGMENT AND CONFIRMATION

3.1

The Guarantors acknowledge and consent to such amendments to the Facility
Agreement as are set forth herein.

    3.2

The Guarantors hereby confirm that the guaranteed obligations as described in
Section 17 of the Facility Agreement (the Guaranteed Obligations) and each of
the other Finance Documents executed by it,


  (a)

continue to be valid and enforceable against it in accordance with their
respective terms; and

2

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

  (b)

continue to guarantee or secure, as applicable, all of the debts, liabilities
and obligations of each Obligor whether arising pursuant to the Facility
Agreement as amended by this Amendment or otherwise.


3.3

For greater certainty, and without limiting the scope of Article 4 below, the
Guarantors acknowledge, confirm and agree as follows:


  (a)

it is bound by and liable to perform all of its covenants, agreements and
obligations under the Finance Documents to which it is a party;

        (b)

neither the other Finance Documents to which it is a party nor any Security
granted thereunder has been or will be terminated, released, discharged or
otherwise affected by the Amendment; and

        (c)

the Finance Documents to which it is a party remain in full force and effect,
unamended (except as contemplated in this Amendment) as of the Amendment
Effective Date and the Transaction Security created thereby remain valid and
duly perfected.


3.4

The Lender, the Security Agent and the Obligors acknowledge and agree that
should the amount of the Facility Obligations exceed US$[****] as a result of an
increase in Hedge Obligations (as defined in the Intercreditor Agreement) (any
such excess indebtedness, “Additional Exposure”), the Security of the Finance
Parties (as defined in the Intercreditor Agreement) shall, to the extent of such
Additional Exposure, rank junior and subordinate and the Additional Disclosure
shall be postponed and subordinated in right of payment until repayment in full
of all Gold Delivery Obligations (as defined in the Intercreditor Agreement).

Article 4 – CONDITIONS TO EFFECTIVENESS

4.1

This Amendment shall become effective upon satisfaction of the following
conditions precedent (the date of satisfaction of all such conditions being
referred to herein as the Amendment Effective Date):


  (a)

the Obligors delivering to the Lender an electronic or facsimile executed copy
(with subsequent delivery of originally executed copies) of this Amendment;

        (b)

the Obligors delivering to the Lender an electronic or facsimile executed copy
(with subsequent delivery of originally executed copies) of a certificate, in
form and substance satisfactory to the Lender, from a knowledgeable senior
officer of each Obligor certifying in such person’s official capacity (and not
in an individual capacity and without personal liability) that, inter alia,
immediately after, the Amendment Effective Date, (i) no Default or Event of
Default has occurred and is continuing, (ii) the representations and warranties
in the Finance Documents are true and correct in all respects, except to the
extent such representations and warranties specifically refer to an earlier
date, in which case, they shall be true and correct in all respects as of such
earlier date, and (iii) the Obligors on a consolidated basis are in pro forma
compliance with the financial covenants set forth in Section 20 of the Facility
Agreement (with calculations attached thereto);

        (c)

the Obligors delivering to the Lender an electronic or facsimile executed copy
(with subsequent delivery of two originally executed copies) of a bring down
officer’s certificate from each Obligor, in form and substance, and on terms and
conditions, satisfactory to the Lender, and confirming certain matters of fact,
to which are attached true and complete copies of their respective certified
constitutive documents, operating agreements, certificates of incumbency (or
satisfactory confirmation that no changes have been made to such instruments
since the most recent delivery of such instruments to the Lender) and
resolutions adopted on or prior to the Amendment Effective Date and approving
the terms hereof;

3

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

  (d)

the Borrower delivering to the Security Agent updated UCC, PPSA and other
searches and other evidence reasonably satisfactory to the Security Agent that
the Transaction Security is the only Security over any of its assets, except
Permitted Security;

        (e)

the Obligors delivering to the Lender a certificate of status or good standing
(or other equivalent) for the jurisdiction of incorporation of each Obligor;

        (f)

the Obligors delivering to the Lender an electronic or facsimile executed copy
(with subsequent delivery of originally executed copies) of a customary legal
written opinion of Bennett Jones LLP;

        (g)

the Lender shall have received executed copies of the documents and copies of
all other deliverables set forth in this Amendment and Exhibit B;

        (h)

within 10 Business Days of the date hereof the Lender shall have received an
executed copy of a Utilization Request in an amount sufficient to repay the
Shoreline Promissory Note and within 7 Business Days of the date hereof copies
of all other deliverables set forth in Part 1 - Exhibit C and within 30 Business
Days of the date hereof copies of all other deliverables set forth in Part 2 -
Exhibit C ;

        (i)

no event shall have occurred or circumstance exist that has, or could reasonably
be expected to have, a Material Adverse Effect; and

        (j)

the Borrowers and each other Obligor paying all accrued and unpaid fees and
expenses of the Lender (including, without limitation, the fees and expenses of
counsel and the fees set out in the Fee Letter) in connection with the
negotiation, preparation and execution of this Amendment and the consummation of
the transactions contemplated hereby.

Article 5 - REPRESENTATIONS AND WARRANTIES

5.1

Each Obligor warrants and represents to the Lender that the following statements
are true, correct and complete:


  (a)

Authorization, Validity, and Enforceability of this Amendment. Each Obligor has
the corporate power and authority to execute and deliver this Amendment and to
perform the Facility Agreement. Each Obligor has taken all necessary corporate
action (including, without limitation, obtaining approval of its shareholders if
necessary) to authorize its execution and delivery of this Amendment and the
performance of the Facility Agreement. This Amendment has been duly executed and
delivered by each Obligor and this Amendment and the Facility Agreement
constitute the legal, valid and binding obligations of each Obligor, enforceable
against each of them in accordance with their respective terms without defence,
compensation, setoff or counterclaim. Each Obligor’s execution and delivery of
this Amendment and the performance by each Obligor of the Facility Agreement do
not and will not conflict with, or constitute a violation or breach of, or
constitute a default under, or result in the creation or imposition of any
Security upon the property of any Obligor by reason of the terms of (a) any
Security to which any Obligor is a party or which is binding on any of them, (b)
any Applicable Law, or (c) the certificate or articles of incorporation or
amalgamation or association or bylaws or memorandum of association or articles
of association of any Obligor.

4

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

  (b)

Governmental Authorization. No approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any governmental authority or
other person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against any Obligor of this Amendment or the
Facility Agreement except for such as have been obtained or made and filings
required in order to perfect and render enforceable the Transaction Security.

        (c)

Incorporation of Representations and Warranties From Facility Agreement. The
representations and warranties contained in the Facility Agreement and the other
Finance Documents are and will be true, correct and complete in all material
respects on and as of the Amendment Effective Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true,
correct and complete in all material respects on and as of such earlier date.

        (d)

Absence of Default. No event has occurred and is continuing or will result from
the consummation of the transactions contemplated by this Amendment that would
constitute a Default or an Event of Default.

        (e)

Security. All Transaction Security delivered to or for the benefit of the
Security Agent on behalf of the Lender, pursuant to the Facility Agreement and
the other Finance Documents, remains in full force and effect and secures all
obligations of the Obligors purported to be secured thereby, including under the
Facility Agreement and the other Finance Documents.

Article 6 – MISCELLANEOUS

6.1

Forthwith following the completion of any acquisition of the Hollister Mine
and/or the Esmeralda Mine, Klondex Holdings (USA) Inc. undertakes to take any
steps required to grant to the Security Agent a security interest in any equity
interests or any assets acquired in connection with such acquisitions.

    6.2

Each of the Obligors (i) reaffirms its obligations under the Facility Agreement
and the other Finance Documents to which it is a party, and (ii) agrees that the
Facility Agreement and the other Finance Documents to which it is a party remain
in full force and effect, except as amended hereby, and are hereby ratified and
confirmed.

    6.3

Each of the Obligors hereby (i) consents to and approves the execution and
delivery of this Amendment, (ii) agrees that this Amendment does not and shall
not limit or diminish in any manner the obligations of such Obligor under any
guarantee granted by it in favour of the Lender (the Guarantee) and that such
obligations would not be limited or diminished in any manner even if such
Obligor had not executed this Amendment, (iii) agrees that this Amendment shall
not be construed as requiring the consent of such Obligor in any other
circumstance, (iv) reaffirms each of its obligations under the Guarantee and the
other Finance Documents to which it is a party, and (v) agrees that the
Guarantee and the other Finance Documents to which it is a party remain in full
force and effect and are hereby ratified and confirmed.

    6.4

Nothing contained in this Amendment or any other communication between the
Lender and any other Obligor shall be a waiver of any other present or future
violation, Default or Event of Default under the Facility Agreement or any other
Finance Document (collectively, Violations). Similarly, nothing contained in
this Amendment shall directly or indirectly in any way whatsoever either: (i)
impair, prejudice or otherwise adversely affect the Lender’s right at any time
to exercise any right, privilege or remedy in connection with the Facility
Agreement or any other Finance Document with respect to any Violations
(including, without limiting the generality of the foregoing, in respect of the
non-conformity to any representation, warranty or covenant contained in any
Finance Document), (ii) except as specifically provided in Article II hereof,
amend or alter any provision of the Facility Agreement or any other Finance
Document or any other contract or instrument, or (iii) constitute any course of
dealing or other basis for altering any obligation of any of the Obligors under
the Finance Documents or any right, privilege or remedy of the Lender under the
Facility Agreement or any other Finance Document or any other contract or
instrument with respect to Violations. Nothing in this Amendment shall be
construed to be a consent by the Lender to any Violations.

5

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

6.5

Save as expressly set forth in this Amendment, all other terms and conditions of
the Facility Agreement remain in full force and effect. All other Finance
Documents remain in full force and effect.

    6.6

Except to the limited extent set forth herein, no additional amendment in
respect of any other term, condition, covenant, agreement or any other aspect of
the Facility Agreement is intended or implied.

    6.7

The Obligors, shall from time to time, do all acts and things and execute and
deliver all agreements as the Lender may reasonably require for enabling the
Lender to obtain the full benefits of this acknowledgement and confirmation.

    6.8

This Amendment shall be interpreted and the rights and liabilities of the
parties hereto shall be determined in accordance with the laws of the Province
of British Columbia and the federal laws of Canada applicable therein.

    6.9

This Amendment may be executed in original, facsimile and/or other electronic
means counterparts and all such counterparts taken together shall be deemed to
constitute one and the same instrument.

[signature pages follow]

6

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

The parties have executed this Amendment as of the date first above written.

BORROWER:

KLONDEX MINES LTD.     Per: /s/ “Paul Huet”   Name: Paul Huet   Title:
President, CEO and director


--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

GUARANTORS:

KLONDEX CANADA LTD.     Per: /s/ “Paul Huet”   Name:   Title:         0985472
B.C. LTD     Per: /s/ “Paul Huet”   Name: Paul Huet   Title: President and
director         KLONDEX HOLDINGS (USA) INC.     Per: /s/ “Paul Huet”   Name:
Paul Huet   Title: President and director         KLONDEX MIDAS HOLDINGS LIMITED
    Per: /s/ “Paul Huet”   Name: Paul Huet   Title: President and director      
  KLONDEX MIDAS OPERATIONS INC.     Per: /s/ “Paul Huet”   Name: Paul Huet  
Title: President and director         KLONDEX GOLD & SILVER MINING COMPANY    
Per: /s/ “Paul Huet”   Name: Paul Huet   Title: President and director


--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

FINANCE PARTIES:

INVESTEC BANK PLC, as Lender and Hedge Counterparty     Per: /s/ “Oliver Tagg”
 Name: Oliver Tagg     Title: Authorized Signatory         Per: /s/ “Charles
Stott”  Name: Charles Stott     Title: Authorized Signatory         INVESTEC
BANK PLC, as Security Agent     Per: /s/ “Oliver Tagg”  Name: Oliver Tagg    
Title: Authorized Signatory         Per: /s/ “Anthony Rowe”   Name: Anthony Rowe
  Title: Authorized Signatory


--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

EXHIBIT A

See attached.

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

Schedule 2
Requests

Part I
Utilization Request

From: Klondex Mines Ltd     To: [Lender]

Dated:

Dear Sirs

Klondex Mines Ltd – Up to US$35,000,000 Secured Revolving Facility dated [     
] 2016
(the Agreement)

1

We refer to the Agreement. This is a Utilization Request. Terms defined in the
Agreement have the same meaning in this Utilization Request unless given a
different meaning in this Utilization Request.

    2

We wish to borrow a Loan on the following terms:


Proposed Utilization Date: [   ] (or, if that is not a Business Day, the next
Business Day)         Currency of Loan: [   ]         Amount: [   ] or, if less,
the Available Commitment         Interest Period: [         ]


3

We confirm that each condition specified in clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilization Request.

    4

[This Loan is to be made in [whole]/[part] for the purpose of refinancing
[identify maturing Loan.] [The proceeds of this Loan should be credited to
[account].]

    5

This Utilization Request is irrevocable.

Yours faithfully

_________________________

authorised signatory for

Klondex Mines Ltd

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

Part II
Extension Request

From: Klondex Mines Ltd     To: [Lender]

Dated:

Dear Sirs

Klondex Mines Ltd – Up to US$35,000,000 Secured Revolving Facility dated
[                 ] 2016
(the Agreement)

1

We refer to the Agreement. This is an Extension Request. Terms defined in the
Agreement have the same meaning in this Extension Request unless given a
different meaning in this Extension Request.

    2

We hereby request pursuant to clause 6.2 (Extension option) to extend the
Original Final by a further 12 month period to ______________.

    3

We confirm that no Default is continuing or would result from this Extension
Request.

    4

This Extension Request is irrevocable.

Yours faithfully

_________________________

authorised signatory for

Klondex Mines Ltd

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

Part III
Amendment Request

From: Klondex Mines Ltd     To: [Lender]

Dated:

Dear Sirs

Klondex Mines Ltd – Up to US$35,000,000 Secured Revolving Facility dated
[                     ] 2016
(the Agreement)

1

We refer to the Agreement. This is an Amendment Request. Terms defined in the
Agreement have the same meaning in this Amendment Request unless given a
different meaning in this Amendment Request.

    2

We hereby request pursuant to clause 2.2(a) (Amendment to Commitment) that the
Commitment be amended to US$[ ].

    3

We confirm that no Default is continuing or would result from this Amendment
Request.

    4

This Amendment Request is irrevocable.

Yours faithfully

_________________________

authorised signatory for

Klondex Mines Ltd

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

Schedule 3
Form of Transfer Certificate

To: Investec Bank PLC     From: [The New Lender] (the New Lender)

Dated:

Klondex Mines Ltd – Up to US$35,000,000 Secured Revolving Facility dated
[                     ] 2016
(the Agreement)

1

We refer to the Facility Agreement and to the Intercreditor Agreement (as
defined in the Facility Agreement). This agreement (the Agreement) shall take
effect as a Transfer Certificate for the purpose of the Facility Agreement.
Terms defined in the Facility Agreement have the same meaning in this Agreement
unless given a different meaning in this Agreement.

    2

We refer to clause 23.4 (Procedure for transfer):


  (a)

The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation, and in accordance with clause 23.4 (Procedure for
transfer), all of the Existing Lender's rights and obligations under the
Agreement and the other Finance Documents which relate to that portion of the
Existing Lender's Commitment and participations in Loans under the Agreement as
specified in the Schedule.

        (b)

The proposed Transfer Date is [ ].

        (c)

The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of clause 28.2 (Addresses) are set out in the
Schedule.


3

The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (c) of clause 23.3 (Limitation of
responsibility of Existing Lender).

    4

This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.

    5

This Transfer Certificate and any non-contractual obligations arising out of or
in connection with it are governed by laws of the Province of British Columbia,
and the federal laws of Canada as applicable therein.

    6

This Transfer Certificate has been entered into on the date stated at the
beginning of this Transfer Certificate.


--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

THE SCHEDULE

Commitment/rights and obligations to be transferred

[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments,]

[Existing Lender] [New Lender]     By: By:

This Agreement is accepted as a Transfer Certificate for the purposes of the
Facility Agreement by the Lender, the Security Agent, and the Transfer Date is
confirmed as [   ].

By:

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

Schedule 4
Form of Assignment Agreement

From: [the New Lender] (the New Lender)     To:    [the Existing Lender] (the
Existing Lender)

Dated:

Klondex Mines Ltd – Up to US$35,000,000 Secured Revolving Facility dated
[                          ] 2016
(the Agreement)

1

We refer to the Facility Agreement and to the Intercreditor Agreement (as
defined in the Facility Agreement). This is an Assignment Agreement. This
agreement (the Agreement) shall take effect as an Assignment Agreement for the
purpose of the Facility Agreement and as a Creditor/Creditor Representative
Accession Undertaking for the purposes of the Intercreditor Agreement (and as
defined in the Intercreditor Agreement). Terms defined in the Facility Agreement
have the same meaning in this Agreement unless given a different meaning in this
Agreement.

    2

We refer to clause 23.5 (Procedure for assignment):


  (a)

The Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender under the Agreement and the other Finance Documents and in
respect of the Transaction Security which relate to that portion of the Existing
Lender's Commitment and participations in Loans under the Agreement as specified
in the Schedule.

        (b)

The Existing Lender is released from all the obligations of the Existing Lender
which correspond to that portion of the Existing Lender's Commitment and
participations in Loans under the Agreement specified in the Schedule.

        (c)

The New Lender becomes a Party as the Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
(b) above.


3

The proposed Transfer Date is [   ].

    4

On the Transfer Date the New Lender becomes Party to the Finance Documents as
the Lender.

    5

The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of clause 28.2 (Addresses) are set out in the
Schedule.

    6

The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (c) of clause 23.3 (Limitation of
responsibility of Existing Lender).

    7

This Assignment Agreement acts as notice to the Lender (on behalf of each
Finance Party) and, upon delivery in accordance with clause 23.6 (Copy of
Transfer Certificate, Assignment Agreement or Amendment Confirmation to
Borrower), to the Company (on behalf of each Obligor) of the assignment referred
to in this Assignment Agreement.

    8

This Assignment Agreement may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Assignment Agreement.


--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

9

This Assignment Agreement and any non-contractual obligations arising out of or
in connection with it are governed by laws of the Province of British Columbia,
and the federal laws of Canada as applicable therein.

    10

This Assignment Agreement has been entered into on the date stated at the
beginning of this Assignment Agreement.


--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

THE SCHEDULE

Rights to be assigned and obligations to be released and undertaken

[insert relevant details]

[Facility office address, fax number and attention details for notices and
account details for payments]

[Existing Lender] [New Lender]     By: By:

This Agreement is accepted as an Assignment Agreement for the purposes of the
Facility Agreement by the Lender, the Security Agent, and the Transfer Date is
confirmed as [   ].

Signature of this Assignment Agreement by the Lender constitutes confirmation by
the Lender of receipt of notice of the assignment referred to herein, which
notice the Lender receives on behalf of each Finance Party.

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

Schedule 5
Form of Amendment Confirmation

To: [Lender] and [Security Agent]     From: [   ] as Borrower, for and on behalf
of each Obligor

Dated:

Klondex Mines Ltd – Up to US$35,000,000 Secured Revolving Facility dated [  
                  ] 2016
(the Agreement)

1

We refer to the Facility Agreement. This agreement (the Agreement) shall take
effect as an Amendment Confirmation for the purpose of the Facility Agreement.
Terms defined in the Facility Agreement have the same meaning in this Agreement
unless given a different meaning in this Agreement.

 



2

We refer to [clause 2.2 (Amendment to Commitment)] of the Facility Agreement.

 



3

The proposed date on which the amendment is to take effect (the Amendment Date)
is [   ].

 



4

On the Amendment Date, the Commitment shall be amended to be US$[   ].

 



2

This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 



3

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by the laws of the Province of British Columbia,
and the federal laws of Canada as applicable therein.

 



4

This Agreement has been entered into on the date stated at the beginning of this
Agreement.


--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

THE SCHEDULE

Relevant Commitment/rights and obligations to be assumed by the Increase Lender

[insert relevant details]

[Facility office address, fax number and attention details for notices and
account details for payments]

[Increase Lender]

By:

This Agreement is accepted as an Amendment Confirmation for the purposes of the
Facility Agreement by the Lender, the Security Agent and the Amendment Date is
confirmed as [   ].

Lender

By:

Security Agent

By:

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

Schedule 6
Form of Compliance Certificate

To: [   ] as Lender       From: [Company]

Dated:

Dear Sirs

Klondex Mines Ltd – Up to US$35,000,000 Secured Revolving Facility dated
[                     ] 2016
(the Agreement)

1

We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

    2

We confirm that: [Insert details of covenants to be certified]

    3

[We confirm that no Default is continuing.]1 ✶


Signed:   _________________________   Director or Chief Financial Officer      
of       [Borrower]

_________________________

1     ✶      If this statement cannot be made, the certificate should identify
any Default that is continuing and the steps, if any, being taken to remedy it.

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

Exhibit B

Amendment Fee Letter

Amendment to the Intercreditor Agreement

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

Exhibit C

Step 1

Ontario Debenture (ON law) issued by Klondex Canada Ltd.

Manitoba Debenture (MB law) issued by Klondex Canada Ltd.

Step 2

Manitoba opinion of Pitblado LLP addressed to the Lender in relation to the
Manitoba Debenture

--------------------------------------------------------------------------------